PER CURIAM.
A review of the record demonstrates that the trial court correctly determined that appellee, Holyoke Mutual Fire Insurance Company, was entitled to summary judgment in its favor, as a matter of law; there were no genuine issues of material fact left unresolved. See Midwest Mutual Insurance Company v. Santiesteban, 287 So.2d 665 (Fla.1973); Sandron Corporation v. Utica Mutual Insurance Company, 360 So.2d 477 (Fla. 3d DCA 1978); U.S. Liability Insurance Company v. Bove, 347 So.2d 678 (Fla. 3d DCA 1977); Stewart v. State Farm Mutual Insurance Company, 316 So.2d 598 (Fla. 1st DCA 1975).
Affirmed.